Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reason for Allowance 
The prior art made of record does not teach or fairly suggest the combination of elements, as recited in independent claims 1, 10, 17. The prior art of records does not suggest the combination of “returning the upgraded physical host from the maintenance mode to an operational mode,
said method for upgrading said fault tolerant hyper-converged infrastructure providing a
seamless upgrade path without requiring disabling of anti-affinity rules, while maintaining
domain strength at a level equal to or greater than an original strength of said workload domain,
and while preserving anti-affinity rules configured on said workload domain”.
More specifically the prior art does teach “A computer-implemented method for upgrading a fault tolerant hyper-converged infrastructure in an environment with no additional physical infrastructure, the method comprising: choosing a workload domain to upgrade, the workload domain having a plurality of hosts thereon; calculating one or more conflict groups for each host of the plurality of hosts; selecting a physical host in the workload domain; calculating a number and a size of one or more nested hosts; creating, in a management cluster, a different nested host for each of the one more conflict groups in the physical host; configuring a communication network to enable communication between a virtual machine (VM) on the different nested host and a VM in the physical host; putting the physical host into a maintenance mode; upgrading the physical host; and returning the upgraded physical host from the maintenance mode to an operational mode, said method for upgrading said fault tolerant hyper-converged infrastructure providing a seamless upgrade path without requiring disabling of anti-affinity rules, while maintaining domain strength at a level equal to or greater than an original strength of said workload domain, and while preserving anti-affinity rules configured on said workload domain” as specified by the claim.
These features together with other limitations of the independent claim are novel and non-obvious over the prior art of record. The dependent claims being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYNUEL S AQUINO whose telephone number is (571)272-7478.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WYNUEL S AQUINO/Primary Examiner, Art Unit 2199